CANTU, Justice,
dissenting.
I register my most vigorous dissent. The facts enumerated in the majority opinion are substantially correct. They are, however, noticeably incomplete.
I write to register my displeasure at the treatment accorded the record through selective recitation of facts constituting the record.
In addition to the facts recited in the majority opinion, it is clear from the appel-lee’s original petition that appellant was alleged to be the president of Evelco Corporation and Reaching Out Corporation and that appellant's address, as well as the two corporate addresses, were one and the same. Appellant argues that exhibit “A,” *783the letter attached to the petition, implicates only Evelco Corporation since it makes no mention of her. Appellant thus concludes that the contract is only between Evelco Corporation and appellee and that the attached exhibit clearly establishes that appellant was not a party; hence it likewise establishes the invalidity of the claim.
Appellant does not contend that appel-lee’s original petition fails to allege a cause of action altogether. Clearly it does. Appellant, rather, takes the position that the pleadings fail to state a cause of action against her individually because the attached exhibit negates the possibility of her participation as a party to the contract. The fallacy in this argument is obvious. The pleadings include the petition and its exhibit. The exhibit does not constitute the entire pleadings.
The majority, while recognizing the correct rule, does a disservice to it in application.
The general rule is that where an obligation alleged in the pleading does not conform to the writing exhibited as a basis thereof, the document rather than the pleading controls. Starlight Supply Company v. Feris, 462 S.W.2d 608 (Tex.Civ.App.—Austin 1970, no writ); Copeland v. Hunt, 434 S.W.2d 156 (Tex.Civ.App.—Corpus Christi 1968, writ ref’d n.r.e.).
But the rule recognizes that the pleadings as a whole are looked to in determining whether a prima facie cause of action is made out. Only then is a comparison made between the components making up the pleadings, that is, the petition and its exhibit, to determine if a conflict exists between the allegations in the petition and those reflected in the exhibit. If a conflict does exist between the two instruments, then the petition must yield to the exhibit. See Davis v. Nichols, 124 S.W.2d 881 (Tex.Civ.App.—Dallas 1939, no writ); Paul v. Houston Oil Co. of Texas, 211 S.W.2d 345 (Tex.Civ.App.—Waco 1948, writ ref’d n.r.e.); Lewis v. Pittman, 191 S.W.2d 691 (Tex.Civ.App.—Eastland 1945, no writ); Supreme Camp of the American Woodmen v. Summers, 134 S.W.2d 315 (Tex.Civ.App.—Waco 1939, no writ).
The majority appears to recognize that the rule only applies if the allegations in appellee’s petition are in conflict, are contradictory or at variance with the attached exhibit.
However, the only reference to the alleged conflict in the majority opinion, i.e.: that Hydom and Cecil entered into an employment agreement as evidenced by Exhibit A although the exhibit does not expressly show such an agreement, is not evidence of such a conflict. Undoubtedly, the execution of the instrument attached as an exhibit evidences the relationship created and subsequently resulting in a breach giving rise to a cause of action. It is therefore the foundation of the cause of action but not the cause of action itself. Clearly the petition recites additional facts not contained in the exhibit. But this is not tantamount to a conflict where neither instrument is at odds with the other. Each merely complements the other.1 The majority’s position is curiously at odds with itself inasmuch as it then recognizes that the pleadings nevertheless state another cause of action not reflected by the exhibit. Thus the petition is looked to without regard to the exhibit as to other matters.
The petition alleges that appellant was hired by the various defendants to work for Evelco Corporation. The exhibit, while not mentioning appellant nor Reaching Out Corporation clearly indicates that employment was to be with Evelco Corporation as alleged in the petition. Thus while the exhibit does not mention appellee as a party to the contract, it does not conflict with the allegations in the petition. I do not believe that a conflict arises through si*784lence.2 Apparently neither does the majority insofar as other claims are found to be sustainable on the basis of the petition.
I cannot agree that the pleadings, when read together with the exhibit, fail to state a cause of action against appellant. I refuse to believe that attaching an exhibit to the petition results in the cancellation of the allegations contained in the petition, thus leaving only the exhibit as a live pleading merely because each supplies independent, different, but consistent allegations.
I dissent to the disposition made by the majority and would overrule appellant’s contention.

. “There is no statute, or rule having the effect of a statute, * * *, requiring that an instrument constituting the foundation of a cause of action alleged in a petition, be set out as an exhibit. * * While exhibits of the kind permitted may be made, they are to aid the pleadings by making more certain and readily understood allegations contained in the pleading and cannot supply the place of an omitted fact.” Columbus Mutual Life Ins. Co. v. Oldham, 115 S.W.2d 694 (Tex.Civ.App. — Eastland 1938, writ dism’d).


. The purpose of an exhibit is to aid, elucidate and explain the specific allegations in the pleadings and not to control. It does not, by itself, constitute allegations upon which issues may be formed irrespective of the allegations made in relation to it. Burks v. Watson, 48 Tex. 107 (1877); Browning v. El Paso Lumber Co., 140 S.W. 386 (Tex.Civ.App. — El Paso 1911, no writ).